Title: From George Washington to Colonel George Baylor, 9 January 1777
From: Washington, George
To: Baylor, George



Dear Baylor.
Morris Town Jany 9th 1777.

Your Letter of the 1st from Baltimore came to my hands this day; Your desires of commanding a Regt of Horse I chearfully yield to, because it is the Recommendation of Congress—your own wish—and my desire.
As nothing contributes so much to the Constitution of a good Regiment,

as a good Corps of Officers, and no method so likely to obtain these as leaveing the choice, in a great measure, to the Gentleman who is to reap the Honours, or share the disgrace ariseing from their Behaviour, I shall vest you with the power of Nominating the Officers of your own Regiment—except the Field Officers, and those of the Troop commanded by Geo: Lewis, which I shall annex to your Regiment (instead of Sheldons) and except a Lieutenancy in some Troop for little Stark, when I talk of giveing you the Nomination of the Officers, I would have it understood, that, I reserve to myself a negative upon a part or the whole, if I have reason to suspect an improper choice.
I earnestly recommend to you, to be circumspect in your choice of Officers—take none but Gentlemen—let no local attachments influence you—do not suffer your good nature (when an application is made) to say Yes, when you ought to say No—remember, that it is a public—not a private Cause, that is to be injured, or benefited by your choice—recollect also, that no Instance has yet happened of good, or bad behaviour in any Corps in our Service, that has not originated with the Officers. Do not take old Men, nor yet fill your Corps with Boys—especially for Captains—Colo. Landon Carter sometime ago recommended a Grandson of his to me—if he still inclines to serve, & a Lieutenancy would satisfy him, make him the offer of it.
I have wrote to a Major Clough to accept the Majority of your Regiment, he is an experienced Officer in the Horse service, and a Gentleman like Man, as far as I have seen of him. The Lieut. Colo. I have not yet absolutely fixed on, tho I have a person in my Eye.
For further Instructions I refer you to Mr Harrisson—who will furnish you with a Copy of those given to Colo. Sheldon—One Hundred and twenty Dollars will be allowed You as the Average price of the Horses; the Money for these, and your accoutraments you must call upon Congress for; & I have to entreat that you will not delay a moment that can be avoided, in prepareing to take the Field early—You must be upon your Mettle, for others are engaged in the same service & will exert themselves to the utmost to out do you. I can say nothing respecting your uniform, as that will depend upon the Cloth to be had. Mr James Mease of Philadelphia is appointed Clothier General to the Army, & to him you must apply for this Article—where you will be able to get proper Saddles I know not; if Maryland and Virginia, together with Lancaster & York, could furnish You, perhaps it would be better than to depend upon Philadelphia, as it is likely there may be a run upon that City for more than it can furnish in a short time; let me hear frequently from You. I am Very Sincerely Yours

Go: Washington

